

116 HR 8713 IH: Lead-Safe Housing for Kids Act of 2020
U.S. House of Representatives
2020-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8713IN THE HOUSE OF REPRESENTATIVESOctober 30, 2020Mr. McEachin (for himself and Mr. García of Illinois) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Lead-Based Paint Poisoning Prevention Act to provide for additional procedures for families with children under the age of 6, and for other purposes.1.Short titleThis Act may be cited as the Lead-Safe Housing for Kids Act of 2020.2.Congressional findingsThe Congress finds that—(1)according to the Centers for Disease Control and Prevention (CDC), in 2014 approximately 995,600 or 4 percent of children under the age of 6 in the United States had elevated blood lead levels above the CDC reference value of 5 micrograms per deciliter (μg/dL);(2)there is no safe level of lead poisoning;(3)according to the CDC, the effects of lead poisoning are immediate and permanent—childhood exposure to lead, even at very low levels, can have lifelong consequences, including decreased IQ and cognitive function, developmental delays, and behavioral problems;(4)higher exposures to lead at a young age can cause seizures, coma, and even death;(5)according to the National Housing Law Project, there are over 90,400 children in the United States living in housing assisted under the Housing Choice Voucher Program who have lead poisoning and there are an additional 340,000 children living in federally assisted housing who are at risk;(6)under current program rules, children whose families participate in the Housing Choice Voucher Program must develop lead poisoning before a lead hazard risk assessment occurs;(7)Columbia University estimates the potential societal costs of lead poisoning in the Housing Choice Voucher Program to be almost $1.2 billion; and(8)while some localities have required property owners to conduct risk assessments and abate lead when a child under the age of 6 will reside in a dwelling unit, there has been evidence that such policies led to augmented instances of housing discrimination on the basis of familial status, making housing opportunities less available for families with children and increasing the risk of homelessness for such families.3.Amendments to the Lead-Based Paint Poisoning Prevention ActSection 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)) is amended—(1)by redesignating paragraph (4) as paragraph (5); and(2)by inserting after paragraph (3) the following:(4)Additional procedures for families with children under the age of 6(A)Risk assessment(i)DefinitionIn this subparagraph, the term covered housing—(I)means housing receiving Federal assistance described in paragraph (1) that—(aa)was constructed prior to 1978; and(bb)(AA)is public housing; (BB)receives project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f);(CC)receives assistance under the Housing Opportunities for Persons With AIDS under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.); or(DD)receives assistance under the Supportive Housing for Persons With Disabilities under section 811 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 8013); and(II)does not include—(aa)single-family housing covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); or(bb)multi-family housing that—(AA)is covered by an application for mortgage insurance under the National Housing Act (12 U.S.C. 1701 et seq.); and(BB)does not receive any other Federal housing assistance.(ii)RegulationsNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2020, the Secretary shall promulgate regulations that—(I)require the owner of covered housing in which a family with a child of less than 6 years of age will reside or is expected to reside to conduct an initial risk assessment for lead-based paint hazards—(aa)in the case of covered housing receiving public housing assistance under the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) or project-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f), not later than 15 days after the date on which a physical condition inspection occurs; and(bb)in the case of covered housing not described in item (aa), not later than a date established by the Secretary;(II)provide that a visual assessment alone is not sufficient for purposes of complying with subclause (I);(III)require that, if lead-based paint hazards are identified by an initial risk assessment conducted under subclause (I), the public housing agency for or owner of the covered housing shall—(aa)not later than 30 days after the date on which the initial risk assessment is conducted, control the lead-based paint hazards, including achieving clearance in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable, except that to the extent that the requirements under this item result in additional costs, this item shall be effective and apply only to the extent that amounts to cover such additional costs are provided in advance in appropriation Acts; and(bb)provide notice to all residents in the covered housing affected by the initial risk assessment, and provide notice in the common areas of the covered housing, that lead-based paint hazards were identified and will be controlled within the 30-day period described in item (aa); and(IV)provide that there shall be no extension of the 30-day period described in subclause (III)(aa).(iii)ExceptionsThe regulations promulgated under clause (ii) shall provide an exception to the requirement under subclause (I) of such clause for covered housing—(I)if the public housing agency for or owner of the covered housing submits to the Secretary documentation—(aa)that the public housing agency or owner conducted a risk assessment of the covered housing for lead-based paint hazards during the 12-month period preceding the date on which the family is expected to reside in the covered housing; and(bb)of any clearance examinations of lead-based paint hazard control work resulting from the risk assessment described in item (aa);(II)from which all lead-based paint has been identified and removed and clearance has been achieved in accordance with regulations promulgated under section 402 or 404 of the Toxic Substances Control Act (15 U.S.C. 2682, 2684), as applicable;(III)(aa)if the dwelling unit is unoccupied;(bb)if the public housing agency for or owner of the covered housing, without any further delay in occupancy or increase in rent, provides the family with another dwelling unit in the covered housing that has no lead-based paint hazards; and(cc)the common areas servicing the new dwelling unit have no lead-based paint hazards; and(IV)if the covered housing is in compliance with the schedule for risk assessment under the program under which assistance is provided for the housing and such schedule provides that the period of time between the most recent assessment and the next assessment will not exceed 24 months.(B)RelocationNot later than 180 days after the date of enactment of the Lead-Safe Housing for Kids Act of 2020, the Secretary shall promulgate regulations to provide that a family with a child of less than 6 years of age that occupies a dwelling unit in covered housing in which lead-based paint hazards were identified, but not controlled in accordance with regulations required under clause (ii), may relocate on an emergency basis and without placement on any waiting list, penalty (including rent payments to be made for that dwelling unit), or lapse in assistance to another dwelling unit in covered housing that has no lead-based paint hazards..4.Demonstration program for tenant-based housing(a)In generalNot later than 12 months after the date of the enactment of this Act, the Secretary of Housing and Urban Development shall establish and implement a demonstration program under which—(1)an owner of a dwelling for which tenant-based rental assistance under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is provided and in which a child of less than 6 years of age will reside or is expected to reside shall conduct, and cover the costs of, an initial risk assessment for lead-based paint hazards in such housing;(2)the Secretary shall cover the costs of abatement of any lead-based paint hazards identified pursuant to risk assessments paid for as provided under paragraph (1); and(3)the owner of any dwelling unit for which abatement activities are conducted pursuant to paragraph (2) is required, for a period to be determined by the Secretary based on the cost or percentage of the cost of such abatement activities covered by the Secretary, to rent the dwelling unit only to a household assisted with tenant-based rental assistance under such section 8.(b)Procedures and requirementsUnder the demonstration program, the Secretary shall establish procedures and requirements with respect to housing covered by the demonstration program that are similar to the procedures and requirements applicable under paragraph (1) of section 302(a) of the Lead-Based Paint Poisoning Prevention Act (42 U.S.C. 4822(a)(1)) to housing covered by such paragraph, except as otherwise modified by this section.(c)Geographical diversityThe Secretary shall carry out the demonstration program under this section in a variety of locations having high rates of lead poisoning, including urban areas and rural areas, in a manner that ensures geographically diversity of housing assisted under the program.(d)CoordinationPublic housing agencies providing rental assistance for dwelling units participating in the demonstration program under this section shall coordinate with local public health agencies to determine if such dwelling units had a previous history of lead poisoning and if that lead poisoning was reported to the public housing agency.(e)Monitoring; reporting(1)MonitoringThe Secretary shall monitor the extent of landlord compliance and participation under the demonstration program under this section and shall assess the relationships between the period of affordability required under subsection (a)(2), the amount or portion of the cost of abatement activities covered by the Secretary pursuant to such subsection, and the level of participation in the demonstration program by landlords.(2)Annual reportsThe Secretary shall submit a report annually to the Congress on landlord compliance and participation in the demonstration program. Each such report shall identify any changes in the rate of landlord compliance and participation from year to year and from immediately before the implementation of the demonstration program to the time of such report, and shall include an analysis of whether and the extent to which the availability of dwelling units to be assisted with tenant-based rental assistance under section 8 of the United States Housing Act of 1937 is restricted or limited based on race, color, religion, sex, disability, familial status, or national origin in any manner that does not comply with the Fair Housing Act.(3)Involvement of Office of Fair Housing and Equal OpportunityIn conducting monitoring pursuant to paragraph (1) and preparing reports pursuant to paragraph (2), the Secretary shall involve and consult with the Office of Fair Housing and Equal Opportunity.(4)Final reportNot later than the expiration of the 6-month period beginning upon the termination of the demonstration program under subsection (h), the Secretary shall submit a final report on the program to the Congress that shall include the following information:(A)Annual report informationAll information required to be submitted pursuant to paragraph (2) in each annual report under such paragraph.(B)Effectiveness in preventing lead poisoningIdentification of—(i)the overall number of dwelling units where a risk assessment identified a lead hazard before a child under age six occupied the unit; and(ii)if feasible, for each dwelling with such an identified lead hazard—(I)whether the unit had visual signs of a lead hazard or had previously passed a visual inspection; and(II)any documented cases of lead poisoning in children previously residing in the dwelling unit.(C)Actual costIdentification of—(i)the actual cost of conducting pre-occupancy risk assessments of dwelling units, including the varying cost based on the age, building type, and location of the unit;(ii)the actual cost of lead-based paint hazard control activities conducted after a risk assessment that indicated the presence of a lead-based paint hazard in the participating units; and(iii)the actual cost of the clearance examination conducted after completion of lead-based paint hazard control activities.(D)Participating tenantsIdentification of—(i)the number, age, race, and ethnicity of children who would have lived in dwelling units where a lead hazard was discovered after a pre-occupancy risk assessment; and(ii)the number, age, race, and ethnicity of children residing in dwelling units in buildings in which a participating dwelling unit having a lead-based paint hazard is located.(E)Participating UnitsIdentification of—(i)the age of participating dwelling units;(ii)the block in which participating units are located and, if not available, the census tract in which participating units are located;(iii)the type of building in which participating units are located; and(iv)the number of participating units in which a lead-based paint hazard was discovered.(F)Risk assessmentsIdentification of—(i)the number of inspectors available in each locality to conduct risk assessments under the program;(ii)the amount of time elapsed from making of a request for a risk assessment until completion of the assessment; and(iii)the agency employing each inspector.(f)Public availability of informationThe Secretary shall make information collected pursuant to the demonstration program under this section publicly available on the website of the Department in a manner that does not provide any personally identifiable information regarding individuals or households participating in the program.(g)DefinitionsFor purposes of this section, the terms risk assessment, inspection, interim controls, and lead-based paint hazard have the same meaning given such terms in section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b).(h)Authorization of appropriationsThere is authorized to be appropriated $50,000,000 for fiscal years 2021 through 2025 to carry out this section.(i)TerminationThe demonstration program established under this section shall terminate 5 years after the date of the enactment of this Act.5.Risk assessmentsParagraph (25) of section 1004 of the Residential Lead-Based Paint Hazard Reduction Act of 1992 (42 U.S.C. 4851b(25)) is amended—(1)by redesignating subparagraph (E) as subparagraph (G); and(2)by striking subparagraphs (C) and (D) and inserting the following new subparagraphs:(C)dust sampling;(D)soil sampling;(E)paint testing;(F)water testing; and.6.Notice to assisted families regarding fair housing rights and lead-based paintSubtitle F of title V of the Quality Housing and Work Responsibility Act of 1998 is amended—(1)in section 578(c) (42 U.S.C. 13663(c)), by striking section 579(a)(2) and inserting section 580(a)(2); (2)by redesignating section 579 (42 U.S.C. 13664) as section 580; and(3)by inserting after section 578 (42 U.S.C. 13663) the following new section:579.Notice to assisted families regarding fair housing rights and lead-based paint(a)Required provisionThe Secretary shall require each public housing agency and owner of housing described in subsection (d) to provide written notice under subsection (b) to each—(1)(A)applicant who is selected from the waiting list for admission to such federally assisted housing or to such a federally assisted housing program; and(B)assisted family who moves to a different such federally assisted housing dwelling unit; and(2)whose household at the time of such selection or move, includes a child of less than 6 years of age who will reside or is expected to reside in such housing.(b)Contents; timingWritten notice under this subsection shall be notice, in the form developed under subsection (c) that is provided at the time of the selection or move, as applicable, described in subsection (a)(1), that includes information sufficient to describe to the applicant or assisted family—(1)the adverse health effects lead poisoning can have on individuals and particularly on children;(2)their rights under the Fair Housing Act and other applicable State or local laws regarding fair housing, including how to report housing discrimination violations under such Act and laws;(3)the extent of the owner’s responsibility to ensure that their housing is controlled for lead-based paint;(4)that the responsibility described pursuant to paragraph (2) should not limit the ability of the applicant or assisted family to secure federally assisted housing based on Fair Housing rights under such paragraph; and(5)that all children enrolled in Medicaid, including children enrolled for medical assistance under a State plan under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.) (or a waiver of such a plan) and children enrolled for child health assistance under a State child health plan under title XXI of such Act (42 U.S.C. 1397aa et seq.) (or a waiver of such a plan), are required to receive blood lead screening tests at ages 12 months and 24 months and that, in addition, any child between 24 and 72 months with no record of a previous blood lead screening test must receive such a screening test.(c)Standard formThe Secretary shall develop a standard form of the notice required under this section that complies with all of the requirements of this section and shall make such standard form available to public housing agencies and owners of federally assisted housing to facilitate compliance with the requirements this section.(d)Covered housing programsHousing described in this subsection is housing that is—(1)specified in subparagraph (A), (B), (C), or (F) of section 580(a)(1); or(2)assisted under the Housing Opportunities for Persons With AIDS under subtitle D of title VIII of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12901 et seq.).7.Authorization of appropriationsThere is authorized to be appropriated to carry out the amendments made by section 2 such sums as may be necessary for each of fiscal years 2020 through 2024 for—(1)covering administrative costs of public housing agencies and other owners of covered housing in complying with such amendments, including cost of providing notice under section 302(a)(4)(A)(ii)(III)(bb) of the Lead-Based Paint Poisoning Prevention Act (as added by the amendment made by section 2(2) of this Act) and section 579 of the Quality Housing and Work Responsibility Act of 1998 (as added by section 5(3) of this Act);(2)costs of the Department of Housing and Urban Development for training individuals to conduct risk assessments to be conducted under section 302(a) of the Lead-Based Paint Poisoning Prevention Act and under the demonstration program under section 4 of this Act; (3)the Office of Fair Housing and Equal Opportunity of the Department of Housing and Urban Development—(A)for carrying out a national education campaign regarding lead-based paint on Fair Housing Act protections and for tenant outreach and landlord engagement; and(B)for enforcement activities, including activities under the Fair Housing Initiatives Program under section 561 of the Housing and Community Development Act of 1987 (42 U.S.C. 3616a); and(4)the Secretary of Housing and Urban Development to conduct a study of universal lead abatement that is phased in over time.